Detailed Action

►	The applicant's response (filed 10 SEP 2021) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 47-68 is/are pending with Claims 64-68 withdran from consideration as the result of a restriction requirement.  Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection(s) under 35 U.S.C. 102
►	Claim 47-57 and 63 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being
anticipated by Langecker et al. [EP 2695949(2014) — hereinafter “Langecker “] for the reason(s) of record.

Claim Rejection(s) under 35 U.S.C. 103

►	Claim(s) 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Langecker as applied above against Claim 47 and 56 and further in view of Semple et al.
[FEMS Microbiology Letters 152 :133-139 (1997) — hereinafter “Semple”] and/or Grilo et al.
[Food Science and Technology 34(2) :379-385 (2014) — hereinafter “Grilo”] and/or Pogodaeva
et al.[ Chemistry of Natural Compounds 47(1) : 38 (2011) — hereinafter “Pogodaeva’] and/or
Gollob et al. [US 2013/0345286 — hereinafter “Gollob”] and/or Boyd et al.[ Langmuir 17 : 6100-
6107 (2001) — hereinafter “Boyd”] for the reason(s) of record.

►	Claim(s) 58-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Langecker as applied above against Claim 47 and further in view of Rothemund [US
2007/0117109 — hereinafter “Rothemund’] for the reason(s) of record.
Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are not deemed to be persuasive.

 	The applicant traverses the outstanding grounds of rejection making arguments that the 102 and 103 rejections are improper because Langecker et al. [EP 2695949 – hereinafter “Langecker”],  the reference used in the 102  and 103 rejection(s), does not enable nanopores having a minimum internal width of at least 5nm as claimed.  The applicant states that Langecker teach this limitation at para 18 but allege that the disclosure of Langecker does not enable a nanopore having a minimum internal width of at least 5nm as claimed.

The applicant then points to the MPEP @2121.01 wherein it states:

The disclosure in an assertedly anticipating reference must provide an enabling disclosure of the desired subject matter, mere naming or description of the subject matter is insufficient, if it cannot be produced without undue experimentation.  

●  Thus the issue at hand is: Does Langecker provide an enabling disclosure for a nanopore having the structure recited in Claims 47 of the instant application? Could a person of skill in the art make  and use a nanopore having a minimum internal width of at least 5nm using the disclosure of Langecker without undue experimentation? 

In response, the examiner notes that the issue of enablement in molecular biology was addressed in  In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  The Court summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation necessary;  (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the Claims.  The Court also stated that although the level of skill in molecular biology is high, results of experiments in molecular biology are unpredictable.

The applicant has only substantially addressed one of the Wands  factors   (i.e. the state of the prior art) and the MPEP states @ 2161.01(a).It is improper to conclude that a disclosure 

In In re Wands the Court held that the specification under examination was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known."  858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.

The MPEP @ 2164.08 also states: “The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). Nevertheless, not everything necessary to practice the invention need be disclosed. In fact, what is well-known is best omitted. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991). All that is necessary is that one skilled in the art be able to practice the claimed invention, given the level of knowledge and skill in the art. Further the scope of enablement must only bear a "reasonable correlation" to the scope of the claims. See, e.g., In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).As long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112  is satisfied.”

In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Failure to disclose other methods by which the claimed invention may be made does not render a claim invalid under 35 U.S.C. 112. Spectra-Physics, Inc. v. Coherent, Inc., 827 F.2d 1524, 1533, 3 USPQ2d 1737, 1743 (Fed. Cir.), cert. denied, 484 U.S. 954 (1987).


Examiner’s Enablement Analysis of the claimed invention in view of Langecker

(a) the quantity of experimentation necessary;  
	As the claimed invention involves  only the “scaling up” of a  known nanostructure for which  methods / computer programs for making / manufacturing  were well known, see at least Langecker cited above, it would be expected that only minimal  experimentation / time would be needed for the skilled artisan (note the discussion below as regards the level of skill in the art) to construct a nanopore structure comprising  a central channel  having  a minimum internal width  of at least about 5nm given the guidance provided by Langecker and as Langecker had referenced  a range of nanopore widths which encompass that recited, see para 18.   Numerous nanostructures had been constructed in the art before the filing / invention date of Langecker and the techniques to assemble such nanostructures were well developed  Note at least the references cited by the examiner on the attached PTO-892 which include :
Bell et al., Nano Letters 12:512-517 (Online Pub. date DEC 2011)
Sanderson et al., Nature 464 :158-159 (2010)
Wei et al., Agnew. Chem. Int. Ed. 51:4864-4867 (MAY 2012).

(b) the amount of direction or guidance presented; 
	As applicant correctly points out, Langecker teaches and reduces to practice  nanopore(s) having a diameter of  2 - 2.2 nm (i.e. at least about 5 nm) . Langecker also teach, see para 18 that their nanopores may have a width of anywhere between 0.1nm – 1,000nm e.g. 0.1 -100nm, although no nanopores having a central channel greater than 2.2nm are exemplified. Langecker points to CADnano software available at http://cadnano.org to facilitate the design of staple strands, see at least para 89. Extensive  direction and guidance for designing and synthesizing staple strands is  provided by Langecker see at least the “Examples”  section which begins on  p. 14  to facilitate the assembly of a nanopore composition comprising a central channel  having a minimum internal width of at least about 5nm. 


(c) the presence or absence of working examples; 
	Although Langecker  references, at para 18, nanopores having a diameter in the nm range such as about 0.1nm to 1000nm,  e.g. about 0.1 to about 100nm The working examples of Langecker  provide only nanopores having an internal width of  2 - 2.2nm.
(d) the nature of the invention; 
The invention is directed to a membrane -spanning nanopore composition wherein the nanopore is constructed using oligonucleotide stands (a scaffold strand and staple strand(s) and at least one strand which is hydrophobically modified wherein the stands bind by hybridization and form a membrane–spanning nanopore defining a central channel with a minimum internal width of at least about 5nm.

(e) the state of the prior art; 
The state of the prior art is as stated by the applicant in their remarks. Furthermore, as noted above, numerous nanostructures had been constructed in the art before the filing / invention date of Langecker and the techniques to assemble such nanostructures were well developed.  

(f) the relative skill of those in the art; 
	The relative skill of those in the art is very high.  PhD degree with multiple years of post-doctoral experience.

(g) the predictability of the art;
	As noted above, most experiments in molecular biology are unpredictable however, in the case of DNA Origami Art,  the experimenter can be fairly confident of their results given the well developed techniques and computer programs available.

(h) the breadth of the Claims;
The claims are encompass a composition  comprising a membrane–spanning nanopore comprising at least one scaffold strand and a plurality of staple strands and at least one hydrophobically–modified polynucleotide strand which at least one hydrophobically–modified polynucleotide strand comprises a polynucleotide strand and a hydrophobic moiety.  The strands are assembled by hybridization such that the membrane-spanning nanopore defines a central channel with a minimum internal width of at least about 5nm.

Conclusion of Enablement Analysis
►	The examiner has now considered all of the Wands factors as they relate to the claimed invention and based on the evidence regarding each of the above factors, the specification of Langecker, would have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. No reasonable factfinder could conclude that there was inadequate guidance present in Langecker patent’ to produce nanopores beyond the narrow scope of the working examples that Langecker exemplified.  If  the applicant’s position is extended to its logical conclusion then patent claims would only cover explicitly disclosed embodiments. This  would be counter to the "Patent and Copyright Clause" of the US Constitution which is intended to promote the progress of science and useful arts, by securing for limited times to authors and inventors the exclusive right to their respective writings and discoveries. 

Final Examiner’ Comments
►	The applicant has also presented :  1reasoning as to why it would have been counterintuitive to the ordinary artisan to seek membane bound nucleic acid nanopores having a diameter greater than 2 nm  and 2a list of benefits provided by their nanopores having a wider internal diameter than that of the prior art. This reasoning has been considered, as has the benefits provided by the instant application, however these features do not alter the enablement analysis.  Furthermore, the applicant has traversed the 103 rejection of Claims 56-62 essentially arguing that because Langecker does not enable membrane-spanning nanopores having a central channel with a minimum of at least 5nm and because the secondary references cited Semple, Grillo , Progodaeva Gollob and Boyd and Rothemund fail to cure the defect.  As noted above the patentability of the pending claims hinges on the enablement / nonenablement of Langecker  for a membrane-spanning nanopores having a central channel with a minimum of at least 5nm.  
Conclusion of Office Action

C1.	THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          



C2	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov